                                                                                 Case 3:20-cv-07691-WHA Document 4 Filed 02/08/21 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              EUGENE SWAN,                                           No. C 20-7691 WHA (PR)
                                                                          8
                                                                                             Plaintiff,                              ORDER OF DISMISSAL
                                                                          9
                                                                                v.
                                                                         10
                                                                              WARDEN,
                                                                         11
United States District Court




                                                                                             Defendant.
                                                                                                                     /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                     The clerk opened this case on November 2, 2020, based upon a letter from plaintiff, a
                                                                         14
                                                                              California prisoner, claiming that his mental health needs are not being addressed properly. The
                                                                         15
                                                                              same day, the clerk notified plaintiff that in order to proceed with his case, he must file a
                                                                         16
                                                                              complaint and either pay the filing fee or file an application to proceed in forma pauperis
                                                                         17
                                                                              (“IFP”) within 28 days. Along with the notices, the clerk mailed him a form civil rights
                                                                         18
                                                                              complaint and IFP application, instructions for completing these forms, and stamped return
                                                                         19
                                                                              envelopes. The notices cautioned plaintiff that he must return the completed forms within 28
                                                                         20
                                                                              days or the case would be dismissed. No response has been received. Accordingly, the case is
                                                                         21
                                                                              DISMISSED without prejudice.
                                                                         22
                                                                                     The Clerk shall enter judgment and close the file.
                                                                         23
                                                                                     IT IS SO ORDERED.
                                                                         24
                                                                         25
                                                                              Dated: February      8 , 2021.
                                                                         26                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
